EXAMINER'S AMENDMENT
This action is a response to the communication received on 6/1/2021. Examiner acknowledges the amendments made to claims 1, 3-5, 7-10, 12, 14, and 17-20; the cancellation of claims 2, 6, 11, 13, 15, and 16; and the addition of claims 21-28.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21. (Currently Amended) The apparatus of claim 17, further comprising: one or more suction plugs.
	 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12, 14, and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes the following:

at least two light prominences of different colors incorporated with the vaginal manipulator probe and operable to assist with positioning or orienting the vaginal manipulator probe.
Claims 3-5, 7-10, 12, and 14 are dependent on allowed matter from claim 1 and are allowed.

 In regards to claim 17, the prior art of record does or suggest a device, as claimed by Applicant that includes the following:
a vaginal manipulator probe that is at least partly insertable into a vagina, the vaginal manipulator probe including an end portion that includes a bullous tip and that includes a space that is configured to accommodate a cervix therewithin; and
at least one suction mechanism incorporated with the vaginal manipulator probe operable to assist with stabilizing the vaginal manipulator probe relative to tissue.
Claims 18-20 are dependent on allowed matter from claim 17 and are allowed.

In regards to claim 24, the prior art of record does or suggest a device, as claimed by Applicant that includes the following:
a vaginal manipulator probe that has an end portion that defines a space that is configured to accommodate a cervix at least partly therewithin; and

Claims 25-28 are dependent on allowed matter from claim 24 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791